STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                    FILED
ARMSTRONG HARDWOOD FLOORING COMPANY,                                               June 22, 2016
                                                                              RORY L. PERRY II, CLERK
Employer Below, Petitioner                                                  SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA

vs.)   No. 15-0623 (BOR Appeal No. 2049973)
                   (Claim No. 2013020317)


LESA G. RICHMOND,
Claimant Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Armstrong Hardwood Flooring Company, by Patricia E. McEnteer, its
attorney, appeals the decision of the West Virginia Workers’ Compensation Board of Review.
Lesa G. Richmond, by Robert L. Stultz, her attorney, filed a timely response.

         This appeal arises from the Board of Review’s Final Order dated May 28, 2015, in which
the Board reversed the October 27, 2014, Order of the Workers’ Compensation Office of Judges
and found the claim compensable for lateral epicondylitis. In its Order, the Office of Judges
affirmed the claims administrator’s December 19, 2013, decision to deny the request to add
lateral epicondylitis as a compensable component of the claim. The Court has carefully reviewed
the records, written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Richmond, a nester for Armstrong Hardwood Flooring Company, filed a claim on
October 2, 2012, alleging that she developed pain, discomfort, numbness, tingling, and soreness
in her arms from working as a nester. Timothy Peasak, D.O., signed the form and diagnosed pain
in the limb and carpal tunnel syndrome resulting from an occupational injury. Medical records
from Dr. Peasak on October 3, 2012, showed that Ms. Richmond was examined for pain in her
                                                1
right arm that had been occurring for one month. The pain started at the right shoulder and
radiated into the elbow and wrist. Ms. Richmond also reported numbness and tingling in her
right hand while working. Ms. Richmond’s pain was worse during and after work. There was no
known injury. Physical examination revealed full flexion and extension in both elbows. There
was no pain with resisted rotation of the forearm. No pain was elicited on palpation and
percussion of the cubital tunnel. There was no swelling or erythema noted in the elbow. Dr.
Peasak diagnosed Ms. Richmond with pain in the limb and carpal tunnel syndrome. Ms.
Richmond was advised to rest her arms for four days and take Motrin. If it did not improve with
rest, a nerve conduction study would be appropriate.

        On November 6, 2012, Ms. Richmond was evaluated by Mujib Rahman, M.D., and
reported pain, numbness, and weakness in both arms for over a year. The pain had increased over
the last several months. Ms. Richmond complained of right shoulder pain as well as numbness
and tingling in the fingers of her right hand. She also had pain and numbness in the left hand, as
well as some neck pain and intermittent mild headaches. Sensory examination revealed
diminished sensation along the median nerve distribution. Dr. Rahman’s diagnoses were carpal
tunnel syndrome and tension headaches. Dr. Rahman recommended a nerve conduction study of
her upper extremities. A nerve conduction study performed the next day revealed normal
findings with no evidence of carpal tunnel syndrome, ulnar neuropathy, polyneuropathy, or
cervical radiculopathy.

        Bill Hennessey, M.D., performed an independent medical evaluation on May 9, 2013, in
which he opined that there was no direct causal link between Ms. Richmond’s employment and
the onset of her hand and elbow symptoms. He noted that her symptoms did not manifest until
her thirteenth year of employment. He also noted that despite being off work for four months,
Ms. Richmond complained that her right elbow pain was just as severe as it had been when she
was working. Dr. Hennessey opined that if her right elbow pain was truly work-related, it would
have gone away after not working for four months. He further noted that she underwent
electrodiagnostic testing performed by Dr. Rahman which revealed normal findings. Despite the
normal nerve conduction study, Richard Topping, M.D., performed bilateral carpal tunnel
surgery in February and March of 2013. Dr. Hennessey performed electrodiagnostic testing and
an examination. He found no diagnosis and noted that every test was normal. He did not believe
the elbow symptoms were caused by her work. He opined that she was at maximum medical
improvement. The claims administrator denied the request to add lateral epicondylitis as a
compensable component of the claim on December 19, 2013.

       On February 11, 2014, Prasadarao Mukkamala, M.D., performed an independent medical
evaluation in which he opined that there was no evidence of lateral epicondylitis and that even if
the condition was present, it would not be due to her occupational activities. Physical
examination revealed normal range of motion in all joints of both upper extremities, including
the elbow. Ms. Richmond had tenderness over the right lateral epicondyle. Motor and sensory
examination was normal, and there was no evidence of any neurological or vascular deficits in
the upper extremities. Dr. Mukkamala found Ms. Richmond to have non-specific symptoms in
both upper extremities that had mostly resolved. The claimant had reached maximum medical
improvement.
                                                2
         On March 27, 2014, Dr. Topping testified in a hearing before the Office of Judges that he
is an orthopedic surgeon who treated Ms. Richmond for carpal tunnel syndrome and lateral and
medial epicondylitis. Ms. Richmond worked as a nester which required repetitive motion. Ms.
Richmond began to notice tingling in her hands and elbow pain in September of 2012. Dr.
Topping had performed surgery on Ms. Richmond for bilateral carpal tunnel syndrome and
lateral and medial epicondylitis. Dr. Topping had recently seen Ms. Richmond for post-operative
follow-up, and she was doing quite well. Dr. Topping explained that lateral epicondylitis is a
chronic tendinopathy issue that is related to repeated activities, such as playing tennis or working
as a nester. Dr. Topping could not recall obtaining any information about Ms. Richmond’s
recreational or non-occupational activities. He stated that typically epicondylitis will manifest
within several months of the repetitive-use activity. However, some people have it for years and
become more susceptible as they age. Although most of the time an individual’s symptoms
would be expected to improve if they were removed from the repetitive activity, this is not
always the case. Dr. Topping opined to a reasonable degree of medical certainty that Ms.
Richmond’s right lateral epicondylitis was related to her employment as a nester.

        The Office of Judges found that Ms. Richmond failed to establish that she suffered from
lateral epicondylitis or that she developed it in the course of and as a result of her employment.
The Office of Judges found that Dr. Topping was the only physician of record to diagnose
lateral epicondylitis. After her injury, she was seen by Dr. Peasak and Dr. Rahman, and neither
physician found that she suffered from lateral epicondylitis. Thereafter, she had independent
medical evaluations by both Dr. Mukkamala and Dr. Hennessey. Neither physician found
evidence of lateral epicondylitis. Based on the many different reports finding no lateral
epicondylitis, the Office of Judges found that Ms. Richmond failed to meet her burden of proof
to show that the condition developed in the course of and as a result of her employment.

        The Board of Review adopted the findings of the Office of Judges and reversed its Order.
The Board of Review noted that the claim was held compensable for bilateral carpal tunnel
syndrome. The Board of Review examined Ms. Richmond’s job duties. As a nester she was
required to apply putty to boards and move them on a frequent basis. According to the Board of
Review it was heavy work. The Board of Review also found her testimony persuasive. During
her thirteen years of work, she had aches and pains in her wrists and elbows. Then her condition
continuously worsened over a period of a couple of months. Dr. Topping began treating her in
December of 2012 and he performed surgery on her elbow on March 5, 2014. He requested that
lateral epicondylitis be added as a compensable component of the claim. He explained the
relationship of the condition to Ms. Richmond’s work noting it was a repetitive use injury and
her work duty was repetitive. The Board of Review found that Dr. Topping believed, within a
reasonable degree of medical certainty, that her lateral epicondylitis was related to her work as a
nester. After review, we agree with the Board of Review. The weight of the evidence supports
the finding that Ms. Richmond developed lateral epicondylitis in the course of and as a result of
her employment.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
                                                 3
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                    Affirmed.

ISSUED: June 22, 2016


CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                              4